EXHIBIT 10.66

CORNING INCORPORATED

SUPPLEMENTAL PENSION PLAN

Amendment No. 2

Pursuant to Section 6.1 of the Corning Incorporated Supplemental Pension Plan
(“Plan”), the Supplemental Pension Committee acting upon delegation of authority
from the Compensation Committee of the Board of Directors given February 7,
2007, and October 3, 2007, hereby amends the Plan, effective December 31, 2008,
as follows:

 

  1. Section 4.3 of the Plan is amended by replacing the last sentence with the
following:

“Benefit payments that would otherwise have been paid to a specified employee in
the absence of the previous sentence shall be held in suspense during the six
month suspension period and paid to the specified employee in a lump sum payment
within the first fifteen days of the seventh month following the specified
employee’s separation from service.”

 

  2. The Section 4.4(a) is amended by adding the following sentence to the end
of that Section:

“Notwithstanding any provision to the contrary in this Section 4.4(a), all
annuity options shall be actuarially equivalent to any other annuity option.”

 

  3. Section 4.5(a) is amended by replacing the second sentence of that section
with the following:

“If an eligible Employee dies: (i) while still employed by a Participating
Company; (ii) before attaining age 55; and (iii) after becoming entitled to
receive a vested benefit, the eligible Surviving Spouse of an Employee shall be
entitled to a benefit under this paragraph.”

IN WITNESS WHEREOF, the Company has caused this Plan document to be executed by
its duly authorized officer this 18th day of December, 2008.

 

CORNING INCORPORATED By:   /s/     John P. MacMahon   John P. MacMahon   Senior
Vice President – Global   Compensation and Benefits